[exhibit1036302019001.jpg]
DocuSign Envelope ID: A97DC3E0-F037-4D6E-87E9-93A8F4CCA6F2 FIRST AMENDMENT TO
CONFIDENTIAL CONSULTING AGREEMENT This first amendment (the “First Amendment”)
to the Confidential Consulting Agreement dated March 11, 2019 (the “Agreement”)
by and between the parties hereto, is executed as of the date shown on the
signature page (the “Effective Date”), by and between FLG Partners, LLC, a
California limited liability company (“FLG”), and Immersion Corporation
(“Client”). RECITALS WHEREAS, FLG is in the business of providing certain
financial services; and WHEREAS, Client wishes to retain FLG to provide and FLG
wishes to provide such services to Client on the terms set forth herein; and
WHEREAS, FLG has been continuously retained by Client since March 11, 2019; and
WHEREAS, the parties hereto wish to modify the FLG Member in the Agreement; NOW,
THEREFORE, in consideration of the mutual covenants set forth herein, the
parties hereto agree as follows: 1. FLG Member. Cal R. Hoagland, following a
managed transition from Bern Whitney. 2. Miscellaneous. All other terms and
conditions of the Agreement remain unchanged. This First Amendment shall be
incorporated in the Agreement as Exhibit B. IN WITNESS WHEREOF, the parties
hereto have executed this Amendment as of the Effective Date. CLIENT: FLG:
Immersion Corporation, FLG Partners, LLC, a Delaware corporation. a California
limited liability company. By: Amie Peters By: Jeffrey S. Kuhn Signed: Signed:
Title: General Counsel Title: Managing Partner Address: 50 Rio Robles Effective
Date: May 9, 2019. San Jose, CA 95134 Tel: 408-467-1900 Fax: 408-467-1901 Email:
apeters@immersion.com Page 1 of 1 190509 FLG-Immersion Amendment to Consulting
Agreement.doc



--------------------------------------------------------------------------------



 
[exhibit1036302019002.jpg]
Certificate Of Completion Envelope Id: A97DC3E0F0374D6E87E993A8F4CCA6F2 Status:
Completed Subject: Please DocuSign: 190509 FLG-Immersion Amendment to Consulting
Agreement.pdf Source Envelope: Document Pages: 1 Signatures: 2 Envelope
Originator: Certificate Pages: 5 Initials: 0 Jeffrey S. Kuhn AutoNav: Enabled PO
Box 556 EnvelopeId Stamping: Enabled Ross, CA 94957 Time Zone: (UTC-08:00)
Pacific Time (US & Canada) jeff@flgpartners.com IP Address: 73.222.41.32 Record
Tracking Status: Original Holder: Jeffrey S. Kuhn Location: DocuSign 5/9/2019
3:33:23 PM jeff@flgpartners.com Signer Events Signature Timestamp Jeffrey S.
Kuhn Sent: 5/9/2019 3:35:19 PM jeff@flgpartners.com Viewed: 5/9/2019 3:35:27 PM
Administrative Partner Signed: 5/9/2019 3:35:32 PM FLG Partners Signature
Adoption: Uploaded Signature Image Security Level: Email, Account Authentication
(None) Using IP Address: 73.222.41.32 Electronic Record and Signature
Disclosure: Not Offered via DocuSign Amie Peters Sent: 5/9/2019 3:35:33 PM
apeters@immersion.com Viewed: 5/10/2019 10:37:52 AM SVP, IP Licensing and Legal
Affairs Signed: 5/10/2019 10:38:09 AM Security Level: Email, Account
Authentication (None) Signature Adoption: Pre-selected Style Using IP Address:
12.220.159.101 Electronic Record and Signature Disclosure: Accepted: 3/4/2019
3:02:55 PM ID: 153a7a45-7a32-431f-8230-c3d4daf15ed2 In Person Signer Events
Signature Timestamp Editor Delivery Events Status Timestamp Agent Delivery
Events Status Timestamp Intermediary Delivery Events Status Timestamp Certified
Delivery Events Status Timestamp Carbon Copy Events Status Timestamp Cal
Hoagland Sent: 5/10/2019 10:38:10 AM cal@flgpartners.com Security Level: Email,
Account Authentication (None) Electronic Record and Signature Disclosure: Not
Offered via DocuSign Witness Events Signature Timestamp



--------------------------------------------------------------------------------



 
[exhibit1036302019003.jpg]
Notary Events Signature Timestamp Envelope Summary Events Status Timestamps
Envelope Sent Hashed/Encrypted 5/10/2019 10:38:10 AM Certified Delivered
Security Checked 5/10/2019 10:38:10 AM Signing Complete Security Checked
5/10/2019 10:38:10 AM Completed Security Checked 5/10/2019 10:38:10 AM Payment
Events Status Timestamps Electronic Record and Signature Disclosure



--------------------------------------------------------------------------------



 
[exhibit1036302019004.jpg]
Electronic Record and Signature Disclosure created on: 2/1/2016 2:35:46 PM
Parties agreed to: Amie Peters CONSUMER DISCLOSURE From time to time, FLG
Partners (we, us or Company) may be required by law to provide to you certain
written notices or disclosures. Described below are the terms and conditions for
providing to you such notices and disclosures electronically through the
DocuSign, Inc. (DocuSign) electronic signing system. Please read the information
below carefully and thoroughly, and if you can access this information
electronically to your satisfaction and agree to these terms and conditions,
please confirm your agreement by clicking the â€˜I agreeâ€™ button at the bottom
of this document. Getting paper copies At any time, you may request from us a
paper copy of any record provided or made available electronically to you by us.
You will have the ability to download and print documents we send to you through
the DocuSign system during and immediately after signing session and, if you
elect to create a DocuSign signer account, you may access them for a limited
period of time (usually 30 days) after such documents are first sent to you.
After such time, if you wish for us to send you paper copies of any such
documents from our office to you, you will be charged a $0.00 per-page fee. You
may request delivery of such paper copies from us by following the procedure
described below. Withdrawing your consent If you decide to receive notices and
disclosures from us electronically, you may at any time change your mind and
tell us that thereafter you want to receive required notices and disclosures
only in paper format. How you must inform us of your decision to receive future
notices and disclosure in paper format and withdraw your consent to receive
notices and disclosures electronically is described below. Consequences of
changing your mind If you elect to receive required notices and disclosures only
in paper format, it will slow the speed at which we can complete certain steps
in transactions with you and delivering services to you because we will need
first to send the required notices or disclosures to you in paper format, and
then wait until we receive back from you your acknowledgment of your receipt of
such paper notices or disclosures. To indicate to us that you are changing your
mind, you must withdraw your consent using the DocuSign â€˜Withdraw Consentâ€™
form on the signing page of a DocuSign envelope instead of signing it. This will
indicate to us that you have withdrawn your consent to receive required notices
and disclosures electronically from us and you will no longer be able to use the
DocuSign system to receive required notices and consents electronically from us
or to sign electronically documents from us. All notices and disclosures will be
sent to you electronically Unless you tell us otherwise in accordance with the
procedures described herein, we will provide electronically to you through the
DocuSign system all required notices, disclosures, authorizations,
acknowledgements, and other documents that are required to be provided or made
available to you during the course of our relationship with you. To reduce the
chance of you inadvertently not receiving any notice or disclosure, we prefer to
provide all of the required notices and disclosures to you by the same method
and to the same address that you have given us. Thus, you can receive all the
disclosures and notices electronically or in paper format through the paper mail
delivery system. If you do not agree with this process, please let us know as
described below. Please also see the paragraph immediately above that describes
the consequences of your electing not to receive delivery of the notices and
disclosures



--------------------------------------------------------------------------------



 
[exhibit1036302019005.jpg]
electronically from us. How to contact FLG Partners: You may contact us to let
us know of your changes as to how we may contact you electronically, to request
paper copies of certain information from us, and to withdraw your prior consent
to receive notices and disclosures electronically as follows: To contact us by
email send messages to: jeff@flgpartners.com To advise FLG Partners of your new
e-mail address To let us know of a change in your e-mail address where we should
send notices and disclosures electronically to you, you must send an email
message to us at jeff@flgpartners.com and in the body of such request you must
state: your previous e-mail address, your new e-mail address. We do not require
any other information from you to change your email address.. In addition, you
must notify DocuSign, Inc. to arrange for your new email address to be reflected
in your DocuSign account by following the process for changing e-mail in the
DocuSign system. To request paper copies from FLG Partners To request delivery
from us of paper copies of the notices and disclosures previously provided by us
to you electronically, you must send us an e-mail to jeff@flgpartners.com and in
the body of such request you must state your e-mail address, full name, US
Postal address, and telephone number. We will bill you for any fees at that
time, if any. To withdraw your consent with FLG Partners To inform us that you
no longer want to receive future notices and disclosures in electronic format
you may: i. decline to sign a document from within your DocuSign session, and on
the subsequent page, select the check-box indicating you wish to withdraw your
consent, or you may; ii. send us an e-mail to jeff@flgpartners.com and in the
body of such request you must state your e-mail, full name, US Postal Address,
and telephone number. We do not need any other information from you to withdraw
consent.. The consequences of your withdrawing consent for online documents will
be that transactions may take a longer time to process.. Required hardware and
software Operating Systems: WindowsÂ® 2000, WindowsÂ® XP, Windows VistaÂ®; Mac
OSÂ® X Browsers: Final release versions of Internet ExplorerÂ® 6.0 or above
(Windows only); Mozilla Firefox 2.0 or above (Windows and Mac); Safariâ„¢ 3.0 or
above (Mac only) PDF Reader: AcrobatÂ® or similar software may be required to
view and print PDF files Screen Resolution: 800 x 600 minimum Enabled Security
Settings: Allow per session cookies ** These minimum requirements are subject to
change. If these requirements change, you will be asked to re-accept the
disclosure. Pre-release (e.g. beta) versions of operating systems and browsers
are not supported. Acknowledging your access and consent to receive materials
electronically



--------------------------------------------------------------------------------



 
[exhibit1036302019006.jpg]
To confirm to us that you can access this information electronically, which will
be similar to other electronic notices and disclosures that we will provide to
you, please verify that you were able to read this electronic disclosure and
that you also were able to print on paper or electronically save this page for
your future reference and access or that you were able to e-mail this disclosure
and consent to an address where you will be able to print on paper or save it
for your future reference and access. Further, if you consent to receiving
notices and disclosures exclusively in electronic format on the terms and
conditions described above, please let us know by clicking the â€˜I agreeâ€™
button below. By checking the â€˜I agreeâ€™ box, I confirm that: • I can access
and read this Electronic CONSENT TO ELECTRONIC RECEIPT OF ELECTRONIC CONSUMER
DISCLOSURES document; and • I can print on paper the disclosure or save or send
the disclosure to a place where I can print it, for future reference and access;
and • Until or unless I notify FLG Partners as described above, I consent to
receive from exclusively through electronic means all notices, disclosures,
authorizations, acknowledgements, and other documents that are required to be
provided or made available to me by FLG Partners during the course of my
relationship with you.



--------------------------------------------------------------------------------



 